Name: Council Regulation (EC) No 2765/2000 of 14 December 2000 amending Regulation (EC) No 2742/1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 Avis juridique important|32000R2765Council Regulation (EC) No 2765/2000 of 14 December 2000 amending Regulation (EC) No 2742/1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required Official Journal L 321 , 19/12/2000 P. 0005 - 0007Council Regulation (EC) No 2765/2000of 14 December 2000amending Regulation (EC) No 2742/1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are requiredTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), and in particular Article 8(4),Having regard to the proposal from the Commission,Whereas:(1) Within the framework of the International Baltic Sea Fisheries Commission, the Republic of Poland has transferred 20000 tonnes of herring in the Baltic Sea to the Community.(2) An agreement has been reached between the European Community, on behalf of Sweden, and the Republic of Poland whereby 2500 tonnes of sprat in the Baltic Sea has been transferred to Sweden.(3) Within the Agreement on fisheries relations between the European Community and the Republic of Lithuania(2), 4000 tonnes of sprat has been transferred to the Community.(4) Within the framework of the bilateral consultations on the reciprocal fishing rights between the Community and the Russian Federation for 2000, the Community shares for Baltic sprat and cod have been amended.(5) Regulation (EC) No 2742/1999(3) should therefore be amended accordingly.(6) In order to ensure the livelihood of Community fishermen, it is important to open these fisheries before 31 December 2000; given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph 1(3) of the Protocol on the role of national Parliaments of the European Union, annexed to the Treaty of Amsterdam,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2742/1999 is hereby modified as follows:1. In Article 3(3), the entry">TABLE>" shall be replaced by the entry">TABLE>"2. The entries in the Annex shall hereto replace the corresponding entries in Annex IA.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1).(2) OJ L 332, 20.12.1996, p. 7.(3) OJ L 341, 31.12.1999, p. 1. Regulation as last amended by Regulation (EC) No 2517/2000 (OJ L 290, 17.11.2000, p. 3).ANNEX>TABLE>Special conditions:Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified:>TABLE>>TABLE>Special conditions:Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified:>TABLE>>TABLE>Special conditions:Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified:>TABLE>